Holmes, J.
This is an action for the price of worsted yarn. The yarn was sold by the pound, wound upon paper tubes called cops, and was sent to the defendant packed in cases. The plaintiff sent to the defendant bills expressed to be for so many cases, lot such a number, so many pounds “ net ” at a certain rate. The only question at the trial was whether the plaintiff was entitled to count the weight of the paper tubes in making up the *338number of pounds for which it was to be paid. The defendant said that it bought yarn, and was not bound to pay for anything else, while the plaintiff maintained that the sale was of yarn on cops, and that the cops went to make up the pound like the bones of a chicken. Either transaction was possible, and a finding either way would have been warranted by the evidence. Even if the bills of parcels had not left it open to the plaintiff to prove the real terms of the bargain by other evidence, the word “ net ” is found to have been used and understood to indicate merely that there was to be no deduction from the weight charged in the bill. To put it another way,the word “net” might be used to exclude the cases only, as well as to exclude the cops, and the weights charged for would have been found to exclude the cases, if the goods had been weighed.
It follows from what we have said that the court had a right to refuse rulings based, as the three requested by the defendant were, on the hypothesis that the sale was a sale of yarn simply, since that was the very question between the parties, and the court found the fact in favor of the plaintiff.
The plaintiff put in evidence that it was its custom, except in some cases of special contract, to charge purchasers for the weight of the paper tubes, and that the defendant was informed of this custom, and knew that there was no allowance for tare of tubes. An exception was taken to permitting a witness to testify that the plaintiff did not treat the defendant differently from its other customers with respect to price and allowance for tare. But this only meant that the plaintiff dealt with the defendant according to its custom, which it said the defendant knew, with perhaps an implied denial of fraud or concealment.
Two of the sales were made by one Solis, who testified that by the terms of the bargain no tare was allowed, and that after one of them he sent a letter to the plaintiff as the order for the goods. This letter was put in, subject to the defendant’s exception, and stated the sale with the words “ no tare.” Of course this was intended to fortify Solis’s account of the bargain, which was contradicted by the defendant. It is enough to say that the admission of the evidence is made immaterial by the judge’s statement that he did not accept that account as proved.

Exceptions overruled.